Title: General Orders, 16 March 1778
From: Washington, George
To: 



Paoli—Pitts-burgh. Providence.
Head-Quarters V. Forge Monday March 16th 1778.


The General Court-Martial whereof Brigadier General McIntosh is President is dissolved.
At a General Court-Martial whereof Coll Bradley was President March 7th 1778—Lieutt Armer of 1st Pennsylvania Regiment tried for behaving in many respects unbecoming a Gentleman, found guilty of the Charge exhibited against him and sentenced to be discharged the service; but in consideration of the excellent Character given the Court of Lieut. Armer and several circumstances in the mode of prosecution appearing malicious, the Court do in the strongest terms unanimously recommend him to His Excellency’s Pardon. The General approves the sentence, but in consideration of the Court’s recommendation is pleased to pardon him, yet with Abhorrence of such practices as Lt Armer has indulged himself in which are highly derogatory

to the Character of an officer, He expects this instance of Clemency will properly affect his future Conduct.
